UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2280



LISA BURT, c/o Darrell Burns Minor Son,

                                            Plaintiff - Appellant,

          versus


DENTON   SHERIFF’S  DEPARTMENT,  of  Police;
PHILLIP BROWN, Sheriff; RONALD DIXON, Actual
“Tortfeasor” Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-3416-CCB)


Submitted:   January 21, 1999          Decided:     February 10, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lisa Burt, Appellant Pro Se.   Paul T. Cuzmanes, Samuel Maddox
Riley, WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lisa Burt seeks to appeal the district court’s order denying

relief on her 42 U.S.C. § 1983 (1994) complaint.   We have reviewed

the record and the district court’s opinion and find that this

appeal is frivolous.    Accordingly, we deny leave to proceed in

forma pauperis, deny Burt’s motion to expedite, deny Burt’s motion

for emergency relief and to supplement the record, and dismiss the

appeal.   See Burt v. Denton Sheriff, No. CA-97-3416-CCB (D. Md.

July 27, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2